PER CURIAM.
We affirm in open court. The case was tried without a jury and the basic issue was whether the trial judge would believe appellant’s somewhat fantastic testimony to the general effect that an “accountant,” since deceased, had told him there was a “ten year plan” by which contractors such as appellant could lawfully refrain from filing income tax returns for a period of ten years by simply informing the Internal Revenue Service of an intent to adopt the plan. The trial judge did not believe appellant’s testimony. The finding of guilt was also based on other proof indicating that the failure to file the returns was wilful. The claims of variance and alleged newly discovered evidence do not merit discussion.
Affirmed in open court.